IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45147

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 668
                                                )
       Plaintiff-Respondent,                    )   Filed: December 15, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
JOSHUA ROSS WILKINSON,                          )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Michael R. Crabtree, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of one year, for possession of a controlled substance with
       intent to deliver, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Joshua Ross Wilkinson pled guilty to possession of a controlled substance with intent to
deliver. Idaho Code § 37-2732(a)(1)(A). The district court sentenced Wilkinson to a unified
term of seven years with one year determinate. Wilkinson appeals asserting that the district court
abused its discretion by imposing an excessive sentence.
       Mindful that Wilkinson received the sentence he asked for, Wilkinson asserts that the
district court erred by imposing an excessive sentence. The doctrine of invited error applies to
estop a party from asserting an error when his or her own conduct induces the commission of the


                                                1
error. State v. Atkinson, 124 Idaho 816, 819, 864 P.2d 654, 657 (Ct. App. 1993). One may not
complain of errors one has consented to or acquiesced in. State v. Caudill, 109 Idaho 222, 226,
706 P.2d 456, 460 (1985); State v. Lee, 131 Idaho 600, 605, 961 P.2d 1203, 1208 (Ct. App.
1998). In short, invited errors are not reversible. State v. Gittins, 129 Idaho 54, 58, 921 P.2d
754, 758 (Ct. App. 1996). This doctrine applies to sentencing decisions as well as rulings made
during trial. State v. Griffith, 110 Idaho 613, 614, 716 P.2d 1385, 1386 (Ct. App. 1986).
       Therefore, because Wilkinson received the sentence he requested, he may not complain
that the district court abused its discretion.   Accordingly, the judgment of conviction and
sentence are affirmed.




                                                 2